Opinion by
Hurt, J.
§ 273. Trespass upon land by grazing stock thereon; right of action for damages therefor; ease stated. Appellant brought this suit to recover of appellee damages for entering upon its land with five thousand head of sheep, and herding said sheep upon said land, thereby destroying the grass and herbage thereon growing. Verdict and judgment for appellee. Held: The land was uninclosed, and this fact appears to have been regarded as very material on the trial. Counsel for appellant requested the court to charge the jury that, to entitle the plaintiff to recover for a trespass upon his real estate, it was *332not necessary that such real estate should he inclosed. The court refused to so charge. Under the facts of this case the charge requested was a proper one and should have been given. It was alleged and proved that appellee entered upon appellant’s land with the sheep, and herded and pastured said sheep upon said land for several days. The sheep were not loose and straying upon said land, but were driven and herded upon it by appellee against the written protest of appellant. Such being the case, appellee is unquestionably liable for the damage directly caused, and naturally and proximately resulting from appellee’s wrongful acts. [6 Wait’s Ac. & Def. 66, 67.]
March 3, 1887.
Reversed and remanded.